436 Pa. 330 (1969)
Commonwealth
v.
Stein, Petitioner.
Supreme Court of Pennsylvania.
December 18, 1969.
*331 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
William C. Porter, for petitioner.
Paul M. Petro, Assistant District Attorney, and Jess D. Costa, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, December 18, 1969:
Appellant's counsel in the Superior Court filed a brief which consisted of a xeroxed copy of a ten page "brief" prepared by appellant himself. Counsel attached to this a memorandum requesting the Superior Court to "peruse and consider said document with the same attention as if it were prepared by counsel learned in the law." Counsel also added a short "further argument" based on appellant's original uncounseled PCHA petition. The argument does little more than refer the court to several pages of appellant's handdrawn brief and hand-drawn PCHA petition.
This is hardly the "representation in the role of an advocate" which we require. See Ellis v. United States, *332 356 U.S. 674, 675, 78 S. Ct. 974, 975 (1958); Commonwealth v. Stein, 436 Pa. 328, 257 A. 2d 848 (1969); Commonwealth v. Stancell, 435 Pa. 301, 256 A. 2d 798 (1969). Accordingly, the judgment of the Superior Court is vacated and the case remanded so that the Superior Court may consider the appeal upon the filing of a brief properly prepared by counsel. Commonwealth v. McFall, 436 Pa. 329, 257 A. 2d 847 (1969).